TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00267-CR




Larry Purcell, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 9010409, HONORABLE BOB PERKINS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Larry Purcell seeks to appeal from an order revoking community supervision.  The
trial court has certified, and the record confirms, that Purcell waived his right of appeal.  The appeal
is dismissed.  See Tex. R. App. P. 25.2(d).
 
 
                                                __________________________________________
                                                Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   May 26, 2005
Do Not Publish